Citation Nr: 1615516	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a status post right shoulder replacement with residual joint sclerosis and fragmentation, claimed as a right shoulder injury (hereinafter "right shoulder disability").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for status post right shoulder replacement with residual joint sclerosis and fragmentation, claimed as right shoulder injury.

In his July 2010 Notice of Disagreement, the Veteran indicated disagreement with the RO's denial of his claims for service connection for bilateral hearing loss and tinnitus.  After considering the results of a January 2010 VA examination, the RO granted these claims in an August 2012 rating decision.  They are no longer on appeal.


FINDING OF FACT

Right shoulder disability had its onset in service 


CONCLUSION OF LAW

Right shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran dislocated his right shoulder at Fort Dix, New Jersey, during basic training soon after his enlistment in 1964, according to the lay statement he provided with his September 2012 Notice of Disagreement (NOD).  As noted in a June 2009 letter, the Veteran told Norman K. Poppen, M.D, that he had been low-crawling on his stomach when his elbow went into a hole while under much weight, tearing his shoulder out of the joint.  The Veteran reported that his shoulder would dislocate at will from that point on.  At his December 2015 hearing, the Veteran said that he was sent to the base hospital at Fort Dix in November 1964 for a possible shoulder separation or ligament tear.  

The Veteran's service treatment records from March 1965 reflect that he visited the dispensary of Redstone Arsenal in March 1965 for extreme pain in his right shoulder, and again reported injuring his right shoulder in November 1964 during basic training.  By April 1965, he could not elevate his right extremity without severe pain.  He later visited the surgery clinic for a right shoulder dislocation.  Treatment notes from April 1965 included the impression that the Veteran was experiencing a separation of his acromio-clavicular joint on rotation of his arm.  However, another treatment note documented that X-rays showed no evidence of fracture or dislocation, and that the Veteran's acromio-clavicular joint did not appear to separate with weight supplied to the right shoulder.  No evidence of soft tissue calcification was seen.  Mobility and muscle power improved with exercise by later in April 1965, and the Veteran was found to be physically qualified for military service, with the limitation that for one month he could do no assignment requiring lifting of heavy materials, and could not do pullups or pushups.  A referral was made for orthopedic surgery.

In May 1965, the Veteran was sent to the orthopedic clinic at Redstone Arsenal because his right shoulder symptoms had returned after going swimming.  A surgeon prescribed "skillful neglect," instructing the Veteran to avoid doing anything which would cause pain in the arm, and noting that time would heal the shoulder injury.  The Veteran was excused from physical training in May 1965 due to pain he experienced doing jumping jacks.  

Service treatment records dated March through May 1965 reflect that the symptoms of the Veteran's injury included weakness and pain upon elevation, and a snapping or click in the glenohumeral joint.  

In March 1966, the Veteran still complained of a "click" or grating noise, and pain, when elevating his right shoulder.  X-rays taken at the dispensary in Fort Bliss, Texas, revealed no fractures, dislocations, or other abnormalities.  An orthopedic surgeon mentioned the option of undergoing an exploratory surgery, but recommended against it, despite the inconclusive results of previous procedures.

The Veteran's report of medical history from September 1967, about two months prior to separation, indicated that he had experienced a painful or "trick" shoulder, which had been treated and produced no sequelae.  The Veteran's separation physical of September 1967 did not reflect any upper extremity, joint, or other musculoskeletal abnormalities.

During his December 2015 hearing, the Veteran reported that in 1969, two years after separation, he visited a private orthopedic surgeon who could not find anything wrong with his shoulder. 

The Veteran testified at his hearing that he met his spouse, a nurse, on Memorial Day of 1968, about six months after the Veteran's separation from service.  In a December 2015 lay statement, the Veteran's spouse remarked that she remembered the Veteran having problems with his right shoulder and his right arm ever since they had met, and that the problems had something to do with his time in the Army.  She recalled that the Veteran took large amounts of aspirin for his seemingly constant pain.  She also stated that during the early years of their marriage, the Veteran went to see two or three orthopedic surgeons in New York and New Jersey to investigate his ongoing shoulder problem.  The Veteran's shoulder seemed to dislocate in and out at will.

The Veteran's spouse noted that in 1970 the Veteran decided to leave the electrician trade because of his constant shoulder problems, and soon got a job selling equipment-related graphic arts.  At his VA examination in May 2010, the Veteran stated that he had worked as an electrician from 1962 to 1970.  At his hearing, he reported that he quit his job in 1970 because electrical work involved lifting his hands over his head, which he could not do without extreme pain.  

The Veteran's friend of 47 years offered a lay statement in January 2016, remarking that he had become aware of the Veteran's right shoulder problems soon after meeting him in the summer of 1968.  The friend stated that the Veteran's shoulder would dislocate frequently, such as when playing volleyball on the beach.  He could tell the Veteran was experiencing pain if he moved his arm certain ways or lifted something.  The Veteran had explained to his friend that during basic training he had hurt his arm doing a low crawl, and that Army doctors could not determine what was wrong.  The friend also noted that, while living in New York, the Veteran left his electrician job to take a sales job due to his shoulder problems.  In the mid-1970s, the Veteran helped rewire his friend's house, during which time the friend recalled that the Veteran was having difficulty with pain when reaching and holding things over his head.

The June 2009 letter from Dr. Poppen notes that the Veteran's ongoing shoulder problems eventually required surgery, which was performed at Columbia Presbyterian Hospital in New York City in 1978.  In her lay statement, the Veteran's spouse recalled how, in 1978, after shoveling snow had brought on severe pain and numbness in his shoulder and arm, the Veteran had visited Dr. Neer, an orthopedic surgeon.  Dr. Neer told the Veteran that he had never seen the unusual type of dislocation the Veteran showed, but that there was an advanced surgical procedure to fix the problem.  According to his spouse, the Veteran regained some motion and use of his right arm after surgery, but always seemed to have a problem raising his right arm over his head.  The Veteran remarked in his NOD that the surgery provided him with long term relief from the constant shoulder dislocation that had persisted since the initial injury he incurred in 1964.

At his May 2010 VA examination, the Veteran recalled having no trouble with his shoulder from after the 1978 surgery until 2001, when he was diagnosed with a bone spur.  The bone spur was repaired and he recovered completely. 

The Veteran injured both his right and left shoulders in May 2003 when he was involved in a motor vehicle accident.  The Veteran averred in his September 2012 NOD that the auto accident damaged the surgical repair to his right shoulder completed in 1978.  The Veteran related during his hearing how his vehicle was struck while his arms were stretched out to the steering wheel, resulting in the dislocation of both shoulders.  He had four arthroscopic surgeries in the right shoulder between 2003 and 2004.  In 2007, the Veteran's right biceps tendon ruptured, requiring surgery, and in July 2007, he underwent arthroscopic surgery to clean out his shoulder.  Then, in 2008, he underwent a total right shoulder replacement, according to the report of VA examination from May 2010.

The Veteran reported to Dr. Poppen in April 2008 that he continued to experience constant pain, burning, and a feeling like his shoulder was dislocating at times.  
He also reported numbness and tingling in his right index and small fingers, as well as pain at his anterior posterior glenohumeral joint.  A nerve study was conducted, but produced negative results.

In a January 2009 letter, Russell Tweet, M.D., stated that diagnostic testing was quite limited at the time of the Veteran's initial right shoulder injury during service, and that it was never clearly diagnosed in spite of several examinations by various specialists.  He noted that the Veteran's injured shoulder was very difficult to diagnose, despite the fact that a modern MRI of the shoulder would have revealed the injury. 

Based on his knowledge of the Veteran's situation and a review of his medical records, Dr. Tweet opined that the Veteran's right shoulder disability resulted from the initial injury incurred during basic training in 1964.

In his June 2009 letter, Dr. Poppen stated that he first saw the Veteran in his office in April 2008.  Citing facts about the Veteran's medical history provided by the Veteran, he opined that it appeared medically more probable than not that the Veteran's right shoulder problem was attributable to the pre-existing problem with post traumatic instability following the initial dislocation of his right shoulder while serving in the Army.  He described the Veteran's 2003 injury as being "superimposed" on the pre-existing post traumatic degenerative condition of his right shoulder.

A VA examination was conducted in May 2010.  The Veteran told the examiner that he estimated his loss of range of motion in his right shoulder to be approximately 60 percent.  He reported severe flare-ups lasting one to two days occurring every two to three weeks.  Using X-rays, the VA examiner observed that the Veteran had received a humeral head replacement, in anatomic alignment with the glenoid.  Sclerosis and fragmentation were noted about the glenoid, with an associated suture.  He also observed that the Veteran had a resection of the lateral tip of his clavicle.  The examiner's impression was that the Veteran had moderate degenerative joint disease, with no acute abnormality, and that the alignment of the Veteran's resected joints was anatomic.

The VA examiner reviewed the Veteran's entire claims file, including the letters containing opinions from Dr. Tweet and Dr. Poppen.  The examiner noted that Dr. Tweet's letter did not mention the 2003 injury and subsequent surgeries.  The examiner did not have records from the 1978 surgery to review, and relied on the Veteran's recollection of the acromio-clavicular resection he underwent at that time, noting that the Veteran's recollections were medically reasonable and reliable, and consistent with observed X-rays and scarring.

The VA examiner opined that the Veteran's current right shoulder condition was not caused by, or a result of, the right shoulder injury he experienced during service. 

The examiner reasoned that the Veteran's right shoulder condition was more closely related to his post service injuries.  The VA examiner went on to opine that it was at least as likely as not that evidence of the prior clavicle resection surgery was related to the right shoulder injury the Veteran experienced during service.  However, the examiner clarified that this did not mean that his current right shoulder disability was related to his in-service injury, given the 2003 injury and subsequent surgeries.  The examiner stated that it was impossible to say what symptoms or level of disability the Veteran may have had from the 1964 injury and the 1978 surgery due to the intervening injury in 2003 and surgery for biceps repair in 2007.  

Regarding Dr. Poppen's opinion, the VA examiner explained that no rationale had been provided.  The examiner likewise disregarded Dr. Tweet's opinion because he had not mentioned the 2003 injury. 

The Board finds that the Veteran's restricted range of motion and pain in the right shoulder constitute a current disability.  Not only has the Veteran provided credible, consistent statements regarding these current symptoms, but the VA examiner in 2010 observed objective manifestations of this disability, including X-ray imaging showing that the Veteran had undergone a total shoulder replacement.

The Board also finds that the Veteran experienced an in-service injury to his right shoulder.  The Veteran's statements about dislocating his shoulder during basic training are supported by contemporaneous service treatment records reflecting that he was treated for a right shoulder injury of the type he described.  His lay testimony regarding the injury is internally consistent throughout the record, and consistent with the lay statements of those whom he had told of the incident only a few years after it occurred.

The evidence of record shows that the Veteran continued to experience symptoms of his in-service right shoulder injury at and following separation, and even after he received surgery in 1978.  His own testimony, as well as lay statements of his spouse and close friend, both of whom knew him within a year of separation from service, consistently showed that he continued to experience pain and limited motion after separation, even to the extent that he felt compelled to give up his career as an electrician.  There is no evidence that calls these facts into question.  The Board considers them credible and probative.  

Though the Veteran did not continue to experience the same degree of pain, weakness, and limited range of motion after his acromio-clavicular resection surgery in 1978, he continued to live with a surgically repaired shoulder that never returned to full functionality, and posed an increased risk of further injury.  Moreover, the evidence shows that both of the Veteran's shoulders were injured in the same way in the 2003 motor vehicle accident; yet, it does not show that the Veteran continued to experience pain and complications with his left shoulder after its initial treatment following the 2003 accident.  On the other hand, he has continued to experience problems with his right shoulder, the original joint injured during service.  Despite periods of alleviation, the Veteran's right shoulder has shown some degree of limitation or pain continuously since service.

The record contains opinions on service connection from a VA examiner, as well as from two private physicians.  The VA examiner did not opine that the Veteran's current symptoms were more likely than not related to his in-service injury.  The two private opinions came to the opposite conclusion.  Dr. Tweet's opinion carries little weight as it provides little analysis, but the opinion from Dr. Poppen is probative because it is based on the detailed and credible medical history provided by the Veteran.  

Though the May 2010 report of VA examination included the most thorough analysis of the three aforementioned opinions, the reasoning provided by the examiner included expressions of uncertainty.  For example, the examiner stated that it was impossible to specify which of the Veteran's current symptoms were attributable to the 1964 injury or 1978 surgery, rather than the more recent injuries.  The examiner also conceded that the Veteran's in-service injury was at least as likely as not to have resulted in the 1978 clavicle resection surgery on the right shoulder.  As noted above, the evidence shows that this same right shoulder required more extensive treatment than the left after the 2003 accident.  As the Veteran contended, the accident did not damage a healthy shoulder, but a shoulder that had already undergone surgery due to an in-service injury.  None of the medical opinions of record provide an alternative explanation as to why the Veteran continued to experience persistent problems with, and required multiple surgeries for, his right shoulder but not the left after the 2003 accident.  

Given the uncertainty expressed in the negative VA opinion, the Board considers it to be in balance with the private opinion provided by Dr. Poppen.  The weights of the positive and negative opinions regarding service connection are in equipoise, and the Board must resolve such doubt in favor of the Veteran.  38 C.F.R. § 3.102.  Therefore, the Board finds the Veteran's current disability to be etiologically connected to the right shoulder injury he incurred during service.


ORDER

Service connection for residuals of a right shoulder injury, status post right shoulder replacement surgery, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


